 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 458 Local Union No. 435 of the International Brotherhood of Teamsters, AFLŒCIO1 (Mercury Warehouse and Delivery Service, a division of Beverage Dis-tribution Corporation) and Richard P. Fletcher. Case 27ŒCBŒ3004 January 26, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN Upon a charge filed by Richard P. Fletcher on July 15, 1991, the General Counsel of the National Labor Rela-tions Board issued a complaint on August 21, 1991, against the Respondent, Local Union No. 435 of the In-ternational Brotherhood of Teamsters, AFLŒCIO (the Respondent or Union), alleging that it had engaged in certain unfair labor practices affecting commerce within the meaning of Section 8(b)(1)(A) and Section 2(6) and (7) of the National Labor Relations Act.  Copies of the complaint and notice of hearing were served on the Re-spondent and the Charging Party.  The Respondent filed a timely answer denying the commission of any unfair labor practices. On January 31, 1992, the Charging Party, the Respon-dent, and the General Counsel filed a stipulation for submission to the Board.  They agreed that the stipula-tion, with attached exhibits, constitutes the entire record in this case, and that no oral testimony is necessary or desired by any of the parties.  The parties waived a hear-ing, the making of findings of fact and conclusions of law, and the issuance of a decision by an administrative law judge.  On May 21, 1992, the Deputy Executive Sec-retary, by direction of the Board, issued an order approv-ing the stipulation, and transferring the proceeding to the Board.  The Respondent and the General Counsel there-after filed briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. On the entire record in the case, the Board makes the following findings of fact and conclusions of law and issues the following remedy and Order. FINDINGS OF FACT I.  JURISDICTION The Employer, Mercury Warehouse and Delivery Ser-vice, a division of Beverage Distribution Corporation (the Employer or Mercury Warehouse), a corporation with an office and place of business in Aurora, Colorado, is engaged in the warehousing and delivery of beverages.  The Employer, in the course and conduct of its business operations, annually purchases and receives goods, mate-rials, and services valued in excess of $50,000 directly from places located outside the State of Colorado.  We find that Mercury Warehouse is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  We further find that the Respondent is a labor organization within the meaning of Section 2(5) of the Act.                                                                                                                      1 The name of the Respondent has been changed to reflect the cur-rent name of the International Union. II.  ALLEGED UNFAIR LABOR PRACTICES The issues presented are whether the Respondent vio-lated Section 8(b)(1)(A) of the Act by:  (1) charging Richard P. Fletcher, the Charging Party, for nonrepresen-tational functions engaged in by the Respondent, follow-ing Fletcher™s notification to the Respondent that he was filing a Beck2 objection; (2) failing on receiving Fletcher™s Beck objection, to provide him with informa-tion setting forth the Respondent™s major expenditures for the previous accounting year and distinguishing be-tween the Respondent™s representational and nonrepre-sentational functions; and (3) failing to notify other non-member unit employees of their Beck rights. A.  Facts The Respondent and the Employer are parties to a col-lective-bargaining agreement effective from February 9, 1991, to February 6, 1996.  The collective-bargaining agreement contains a union-security clause.3  The Re-spondent and the Employer have ratified the union-security clause as an ﬁall-union agreementﬂ4 under the provisions of Section 8-3-108(a)(c)(II)(A) of the Colo-rado Labor Peace Act.5  2 Communications Workers v. Beck, 487 U.S. 735 (1988). 3 The clause states that:   All employees covered by this agreement shall be and remain members in good standing of the Union as a condition of em-ployment.  New employees shall become and remain members of the Union as a condition of employment within thirty-one (31) days of their date of employment.  ﬁGood standingﬂ for the pur-pose of this Agreement shall mean the payment or tendering of initiation fee and periodic Union membership dues. 4 Sec. 8-3-104(1) of the Colorado Labor Peace Act defines an ﬁall-union agreementﬂ as a contractual provision between an employer or group of employ-ers and a collective bargaining unit representing some or all of the employees of the employer or group of employers providing for any type of union security and compelling an employee™s finan-cial support or allegiance to a labor organization  .  .  . [and] in-cludes, but is not limited to, contractual provisions for a union shop, a modified union shop, an agency shop (meaning a contrac-tual provision which provides for periodic payment of a sum in lieu of union dues but does not require union membership), a modified agency shop, a prehire agreement, maintenance of dues, or maintenance of membership. 5 C.R.S. § 8-3-101 et seq. 1973.  Sec. 8-3-108(1)(c)(II)(A) of the Colorado Labor Peace Act provides that:  Any [all-union] agreement as defined in Section 8-3-104(1) be-tween an employer and a labor organization in existence on June 29, 1977, which has not been voted upon by the employees cov-ered by it may, by written mutual agreement of such employer and labor organization, be ratified and upon such ratification shall be filed with the director.  Any agreement as defined in section 8-3-104(1) between an employer and a labor organization in exis-tence on June 29, 1977, which has not been ratified and filed, as provided in this subparagraph (II), shall not be legal, valid, or en-forceable during the remaining term of that labor contract unless and until either the employer, the labor organization, or at least 327 NLRB No. 87  TEAMSTERS LOCAL 435 (MERCURY WAREHOUSE) 459 About September 16, 1982, Charging Party Fletcher 
signed an application for membership in the Respondent 
and signed a dues-checkoff authorization.  About April 
15, 1991, Fletcher notified the Respondent in writing that 
he was resigning his union membership and objected to 
the use of his union dues payments for nonrepresenta-
tional purposes.  The parties have stipulated that since 

April 15, 1991, the Respondent has refused to refrain 
from charging Fletcher for nonrepresentational functions 
engaged in by the Respondent, and on receiving his 
Beck objection failed to provide him with information setting 
forth the Respondent™s major expenditures for the previ-
ous accounting year and distinguishing between its rep-
resentational and nonrepresentational functions. 
The parties have further stipulated that since about 
April 15, 1991, the Respondent has failed to notify newly 

hired unit employees of any of the following: that a 
stated percentage of funds 
was spent in the last account-
ing year for nonrepresentational activities, that nonmem-
bers can object to having their union-security payments 
spent on such activities, that, if they object, the Respon-

dent will provide detailed information concerning the 
breakdown between representational and nonrepre-
sentational expenditures, and that those who object will 
be charged only for representational activities.  The par-
ties additionally have stipulated that the Respondent has 
engaged in the above-described conduct because of the 

ratification of the union-security agreement under the 
provisions of Colorado state law. 
B.  Contentions of the Parties 
1.  The Respondent 
The Respondent argues th
at the Supreme Court™s 
Beck 
decision is inapplicable to the instant proceeding.  The 

Respondent reasons that the 
Beck holding pertained only 
to nonmember objectors su
bject to an agency shop 
clause, and is inapposite because the parties here in con-

trast have a union shop provision.  The Respondent urges 
that the Board should apply 
Beck only according to its facts. The Respondent further contends that the Board does 
not have exclusive jurisdiction over union-security 
agreements, and that the Colorado Labor Peace Act con-
stitutes the lawful exercise of jurisdiction by the State of 
Colorado over union-security ag
reements in effect in the 
state.6  The Respondent asserts that
 this exercise of juris-
                                                                                            
                                                                                             
twenty percent of the employees covered by such agreement file a 
petition upon forms provi
ded by the division, demanding an elec-
tion submitting the question of the all-union agreement to the em-

ployees covered by such agreement and said agreement is ap-

proved by the affirmative vote of at least a majority of all the em-
ployees eligible to vote or three-quarters or more of the employ-
ees who actually voted, whichever is greater, by secret ballot in 
favor of such all-union agreement in an election provided for in 
this paragraph (c) conducted under 
the supervision of the director. 
6 The Respondent cites in support 
Algoma Plywood Co. v. Wisconsin 
Employment Relations Board
, 336 U.S. 301 (1949); and 
Communica-diction by Colorado deprives the Board of jurisdiction 
concerning the enforcement of the Respondent™s union-
security clause.  The Respon
dent maintains that ﬁthe 
Board™s jurisdiction in the union security area ends when 
state power is exercised.ﬂ 
The Respondent additionally points out that the unfair 
labor practice charge filed in this case alleged unlawful 

conduct solely vis-à-vis the 
Charging Party.  The Re-
spondent accordingly argues th
at the complaint allega-
tions concerning nonmembers other than the Charging 
Party are impermissibly outside the scope of the charge. 
2.  The General Counsel 
The General Counsel maintains that the Respondent 
has violated the Act as alleged in the complaint in view 

of the Respondent™s actions and failures to act as set out 

in the parties™ stipulation.  The General Counsel argues 
further that the Respondent™s defense that the Board is 
ousted of jurisdiction by Colorado law is meritless.  The 
General Counsel argues that union-security agreements 
are permitted by Section 8(a)(3
) of the Act, and that the 
Board has exclusive jurisdiction over conduct which is 
subject to Section 8 of the Act.  The General Counsel 
concedes that while Section 14(b) of the Act permits 
state law to prohibit or regulate union-security agree-
ments, such regulation may not supersede contrary Fed-
eral law as established by the Supreme Court in 
Beck.  It 
is additionally argued by the General Counsel that the 
appropriate remedy in this proceeding must include re-
imbursement of the Charging Party for all dues that he 
has paid since he filed his 
Beck
 objection. 
C.  Discussion 
In Communications Workers v. Beck
, supra, the Su-
preme Court held that the National Labor Relations Act 
does not permit a collective-
bargaining representative, 
over the objection of dues paying nonmember employ-
ees, to expend funds collect
ed under a union-security 
agreement on activities unrelated to collective-
bargaining, contract administration, or grievance adjust-

ment.
7  In California Saw & Knife Works
, 320 NLRB 
224 (1995), enfd. sub nom. 
Machinists v. NLRB
, 133 
F.3d 1012 (7th Cir. 1998), cert. denied sub nom. 
Strang 
v. NLRB, 119 S.Ct. 47 (1998), the Board found that the 
union violated its duty of fair representation by failing to 
provide notice of Beck rights to unit employees covered 
by a union-security agreemen
t who were not members of 
the union.  The Board held that: 
when or before a union seeks to obligate an employee 
to pay fees and dues under a union-security clause, the 
union should inform the employee that he has the right 
to be or remain a nonmember and that nonmembers 
have the right (1) to object to paying for union activities 
 tions Workers v. Western Electric Co.
, 551 P.2d 1065 (1976) (en banc), 
appeal dismissed 429 U.S. 1067, rehearing denied 430 U.S. 923 (1977). 
7 487 U.S. at 752Œ754. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 460 not germane to the union™s duties as bargaining agent 
and to obtain a reduction in fees for such activities; (2) 
to be given sufficient information to enable the em-
ployee to intelligently decide whether to object; and (3) 
to be apprised of any internal union procedures for fil-
ing objections.
8  The Board further clarified 
that if a nonmember em-
ployee chooses to file a 
Beck objection, he must be ap-
prised of the following additional information by the 
union:  the percentage of the 
reduction in fees for object-
ing nonmembers, the basis for the union™s calculation, 
and the right to challenge these figures.
9  The purpose for 
providing objectors with this additional information is to 
allow an employee to decide whether there is any reason 

to mount a challenge to the union™s dues reduction calcu-
lations.
10 The Board explained that these notice requirements 
furnish significant protection to the interests of the indi-

vidual nonmember unit employee vis-a-vis 
Beck rights, 
without compromising the countervailing collective in-
terests of bargaining unit em
ployees in ensuring that 
every unit employee contributes 
to the cost of collective 
bargaining.  The Board stressed
 that a union satisfies its 
notice obligation as long as it has taken reasonable steps 
to insure that all employees whom the union seeks to 
obligate to pay dues under a union-security clause are 
given notice of their 
Beck
 rights.
11 The parties™ stipulation establishes that the Respondent 
engaged in conduct inconsistent with these requirements.  
Thus, the stipulated facts es
tablish that after Fletcher 
resigned from the Union and filed a 
Beck objection, the 
Respondent continued to charge him for nonrepresenta-
tional functions, and that on receiving his 
Beck objection, 
the Respondent failed to provide him with information 
sufficient to enable him to decide whether to mount a 
challenge to the Union™s dues reduction calculations.  
The stipulation further establishes that since April 15, 
1991, the Respondent has failed to provide any 
Beck no-
tice to newly hired nonmember unit employees whom it 

sought to obligate under the union-security clause.  It is 
accordingly undisputed that the Respondent did not 
comply with the rules set forth in 
Beck and California 
Saw & Knife Works. 
Contrary to the defense asserted by the Respondent, 
this unlawful conduct is not shielded by Colorado state 
law.  We recognize that the Supreme Court has explained 
that ﬁSection 14(b) [of the National Labor Relations Act] 
was designed to prevent other sections of the Act from 
completely extinguishing stat
e power over certain union-
security arrangements.ﬂ  
Retail Clerks v. Schermerhorn
, 373 U.S. 746, 751 (1963);  and 
Oil Workers v. Mobil Oil 
                                                          
                                                           
8 California Saw & Knife Works
, 320 NLRB at 233. 
9 Id. 
10 Id. at 239. 
11 Id. at 233. 
Corp.
, 426 U.S. 407, 416Œ17 (1976).
12  The Court has 
made clear, however, that under
 Section 14(b) ﬁthe States are left free to pursue their own 
more restrictive
 policies 
in the matter of union-
security agreements.ﬂ  
Algoma 
Plywood Co.
, supra, 336 U.S. at 313Œ314.  (Emphasis 
added.)  While the States 
are thus free under Section 
14(b) to prohibit union-security arrangements, and may 
place restrictive conditions precedent on enforcement of 
union-security arrangements as does the State of Colo-
rado, Section 14(b) does not permit the States to sanction 
a more expansive union-security arrangement than per-
mitted by Federal law.  The Respondent™s contention that 
Colorado state law permits it to charge nonmember ob-
jectors for nonrepresentational activities, and hence to 
apply a broader union-security arrangement than that 
permitted by Federal labor law, as interpreted by the Su-
preme Court in 
Beck and subsequently applied by the 
Board, is accordingly meritless.
13  Consistent with fun-
damental principles of Federal preemption, state law 
must yield to the Supreme Court™s construction of the 
scope of union-security arrangements permitted by Sec-
tion 8(a)(3) of the Act.  
San Diego Building Trades 
Council v. Garmon
, 359 U.S. 236, 244 (1959).
14 We accordingly find that the Respondent violated Sec-
tion 8(b)(1)(A) of the Act by charging Richard P. 
Fletcher for nonrepresentational expenses after he had 
given notice that he was filing a 
Beck
 objection and by 
failing, upon receiving Fletcher™s Beck objection, to pro-
vide him with information setting forth the Respondent™s 
major expenditures for the previous accounting year and 
distinguishing between the Respondent™s representational 
and nonrepresentational expenditures.  We further find 
that it also violated that section of the Act by failing, 
 12 Sec. 14(b) of the Act provides: 
Nothing in this Act shall be co
nstrued as authorizing the execu-
tion or application of agreements requiring membership in a labor 
organization as a condition of employment in any State or Terri-
tory in which such execution or application is prohibited by State 
or Territorial law. 
13 The Colorado Supreme Court has acknowledged that state regula-
tion of union-security provisions is limited to the application of more 
restrictive state policies
.  Communications Workers v. Western Electric 
Co., supra, 551 P.2d at 1078;  and 
Ruff v. Kezer
, 606 P.2d 441, 449 
(1980) (en banc). 
14 We additionally reject the Respondent™s contention that the com-
plaint allegations regarding the Respondent™s 
Beck obligations owed to 
nonmembers are outside the scope of the unfair labor practice charge, 
which pertained only to the Respondent™s 
Beck obligations owed to the 
Charging Party.  The complaint a
llegations regarding nonmembers are 
of the same class of violations and the same subject matter as those set 
out in the charge and are, accordingly,
 closely related to the allegations 
set forth in the charge.  Redd-I, Inc.
, 290 NLRB 1115, 1116 (1988).  
We further find meritless the Responde
nt™s contention that the holding 
in Beck is apposite only when an agency shop clause is at issue.  Re-
gardless of the precise type of union-
security arrangement agreed to by 
parties pursuant to Sec. 8(a)(3
) of the Act, the Court in 
Beck clearly 
held that Sec. 8(a)(3) does not pe
rmit a union, over the objection of 
dues-paying nonmembers, to expe
nd funds collected under a union-
security agreement on activities unre
lated to collective bargaining, 
contract administration, 
or grievance adjustment. 
 TEAMSTERS LOCAL 435 (MERCURY WAREHOUSE) 461 since on or about April 15, 1991, to notify newly hired 
nonmember unit employees whom it sought to obligate 
under the union-security clause of their rights under 
Beck. CONCLUSIONS OF LAW 
1. Mercury Warehouse and Delivery Service, a Divi-
sion of Beverage Distribution Corp. is an employer en-
gaged in commerce within the meaning of Section 2(2), 
(6), and (7) of the Act.   
2. Respondent Local Union No. 435 of the Interna-
tional Brotherhood of Teamst
ers, AFLŒCIO, is a labor 
organization within the meaning of Section 2(5) of the 
Act. 3. By engaging in the following conduct, the Respon-
dent has engaged in unfair labor practices affecting 
commerce within the meaning 
of Section 8(b)(1)(A) and 
Section 2(6) and (7) of the Act: refusing to refrain from 

charging Richard P. Fletcher
, the Charging Party, for 
non-representational functions engaged in by the Re-
spondent, after Fl
etcher filed a Beck objection; failing, 
upon receipt of Fletcher™s Beck
 objection, to provide him 
with information to allow him to decide whether to 

mount a challenge to the union™s dues reduction calcula-
tions; and failing to notify nonmember unit employees of 

their 
Beck rights. 
REMEDY 
Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  In accordance with 
California Saw
, we shall order the Respondent to notify 
all bargaining unit employees of their rights under 
Beck and NLRB v. General Motors
, 373 U.S. 734 (1963).
15  The Beck notice shall contain sufficient information, for 
each accounting period covered by the complaint, to en-

able those employees to decide intelligently whether to 
object.  See, e.g., 
California Saw
, supra, 320 NLRB at 
253.  With respect to those employees whom the Re-
spondent initially sought to obligate to pay dues or fees 
under the union-security clause on or after April 15, 
1991, who with reasonable 
promptness after receiving 
their notices, elect nonmember status and make 
Beck objections with respect to one or more of the accounting 
                                                          
                                                           
15 As noted above, the General Counsel does not allege, as a separate 
violation, the failure of the Responde
nt to notify unit employees of their 
General Motors rights.  As stated in 
California Saw, however, ﬁBeck rights accrue only to nonmembers.  T
hus, in order to fully inform non-
member employees of their 
Beck rights, a union must tell them of this 
limitation and must tell them of their 
General Motors right to be and 
remain nonmembers.ﬂ  320 NLRB at 235 fn. 57.  The Board™s compan-
ion decision in Paperworkers Local 1033 (Weyerhaeuser Paper Co.
), 
320 NLRB 349 (1995), revd. on other grounds sub nom. 
Buzenius v. 
NLRB, 124 F.3d 788 (6th Cir. 1997)
, vacated 525 U.S. 979 (1998), expressly extended this concomitant 
notice obligation to all employees 
including ﬁthose who are still full 
union members and did not receive 
those notices before they became members.ﬂ  320 NLRB at 349. 
periods covered by the complaint, we shall order the Re-
spondent, in the compliance st
age of the proceeding, to 
process their objections, nunc pro tunc, as it would oth-

erwise have done, in accordan
ce with the principles of 
California Saw
.  The Respondent shall then be required 
to reimburse these objecting nonmember employees for 

the reduction in their dues an
d fees, if any, for nonrepre-

sentational activities that occurred during the accounting period or periods covered by the complaint in which they 
have objected.
16  We shall further order the Respondent 
to provide Richard P. Fletcher, as a 
Beck objector, with 
the financial information and additional notice of rights 
required by 
California Saw
.  Finally, we will order the 
Respondent to reimburse Fletch
er for the dues collected 
from him that are not germane to the Respondent™s rep-

resentational activities.
17  Interest on the amount of pro-
portionate back dues and fees
 owed to objectors shall be 
computed in the manner prescribed in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987). 
ORDER The National Labor Relations Board orders that the 
Respondent, Local Union No. 435 of the International 
Brotherhood of Teamsters, 
AFL-CIO, Denver, Colorado, 
its officers, agents, and representatives, shall 
1.  Cease and desist from 
(a) Failing to notify unit employees, when they first 
seek to obligate them to pa
y fees and dues under a union-
security clause, of their right to be and remain nonmem-
bers; and of the right of nonmembers under 
Communica-
tions Workers of America v. Beck
, 487 U.S. 735 (1988), 
to object to paying for union activities not germane to the 
Union™s duties as bargaining agent, and to obtain a re-
duction in fees for such activities. 
 16 The reimbursement remedy is confined to those employees who 
were initially subjected to union secu
rity after April 15, 1991, the date 
that the parties have stipulated is 
the date from which the Union failed 
to give the information required under 
California Saw.  On the other 
hand, we shall order the Respondent 
to give notices to all bargaining 
unit employees irrespective of when 
they were initially subjected to union security.  The class to which notice is required is broader than the 
class for which make-whole relief is 
provided, consistent with the dis-
tinction normally made in Board prac
tice between the obligation of an 
unfair labor practice violator to make
 whole victims of proven unfair 
labor practices and the violator™s obligation to notify employees of the 
rights that were violated.  See, e.g., Painters Local 1140 (Harmon 
Contract), 292 NLRB 723, 725 (1989) (make-whole relief for two 
employees unlawfully denied hiring 
hall referrals and notice posting in 
hiring hall to all employees that they
 will not be denied referrals be-
cause of their exercise of rights under the Act); 
T.N.T. Red Star Ex-
press, 299 NLRB 894, 895-96 (1990) (make-whole relief for employee 
suspended in retaliation for exercise of a Sec. 7 right and notice posting 
to all employees that they will not be suspended for such a reason).  
17 The Charging Party is not entitled to reimbursement for all dues 
collected from him, contrary to the General Counsel™s contention.  See 
Weyerhaeuser
, 320 NLRB at 349 fn. 4.  Reimbursement of dues other 
than those in excess of the amount 
the Respondent could lawfully col-
lect under 
Beck would be a windfall for the Charging Party.  
Gilpin v. 
American Federation of State, C
ounty & Municipal Employees, AFLŒ
CIO, 875 F.2d 1310, 1316 (7th Cir. 1989). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 462 (b) Failing to provide unit employees who have filed a 
Beck objection with information about the percentage of 
the reduction in dues and fees charged to 
Beck
 objectors, the basis for that calculation, and the right to challenge 
these figures. 
(c) Charging employees for nonrepresentational activi-
ties after they have filed a 
Beck
 objection. 
(d) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Notify all bargaining unit employees in writing of 
their rights to be or remain nonmembers; and of the 
rights of nonmembers under 
Communications Workers v. 
Beck, supra, to object to paying for union activities not 
germane to the Union™s duties 
as bargaining agent, and to 
obtain a reduction in fees for such activities. 
(b) For each accounting peri
od since April 15, 1991 
provide Richard P. Fletcher with information setting 

forth Respondent™s major expenditures for the previous 

accounting year and distinguishing between representa-
tional and nonrepresentational functions. 
(c) Process the objections of bargaining unit employ-
ees whom the Respondent initially sought to obligate to 

pay dues or fees under the union-security clause on or 
after April 15, 1991, in the manner prescribed in the rem-
edy section of this decision. 
(d) Reimburse, with interest, Richard P. Fletcher and 
other nonmember bargaining unit employees who file 

objections under 
Communications Workers v. Beck
, su-
pra, with the Respondent for 
any dues and fees exacted 

from them for nonrepresentational activities, in the man-
ner prescribed in the remedy section. 
(e) Preserve and, on request, make available to the 
Board or its agents, for examination and copying, all 

records necessary to analyze the amount of back dues to 
be paid Richard P. Fletcher and other nonmember bar-
gaining unit employees covered by paragraph 2(d). 
(f) Post at its business office and meeting hall copies 
of the attached noti
ce marked ﬁAppendix.ﬂ
18  Copies of 
the notice, on forms provided by the Regional Director 
for Region 27, after being signed by the Respondent™s 
authorized representative, shall be posted by the Respon-
dent immediately upon receipt and maintained for 60 
consecutive days in conspi
cuous places including all 
places where notices to employees and members are cus-
tomarily posted.  Reasonable steps shall be taken to en-
sure that the notices are not 
altered, defaced, or covered 
by any other material. 
                                                          
 18 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondent has taken to comply. 
 APPENDIX 
NOTICE TO EMPLOYEES AND MEMBERS 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT
 fail to notify unit employees, when we 
first seek to obligate them to pay dues and fees under a 
union-security clause, of their right to be and remain 
nonmembers; and of the rights of nonmembers under 
Communications Workers v. Beck
, 487 U.S. 735 (1988), 
to object to paying for union activities not germane to the 
Union™s duties as bargaining agent, and to obtain a re-

duction in fees for such activities. 
WE WILL NOT fail to provide unit employees who 
have filed a 
Beck
 objection with information about the 
percentage of the reduction in dues and fees charged to 
Beck objectors, the basis for that calculation, and the 
right to challenge these figures. 
WE WILL NOT charge employees for nonrepresenta-
tional activities after they have filed a 
Beck objection. 
WE WILL NOT in any like or related manner restrain 
or coerce you in the exercise of the rights guaranteed you 

by Section 7 of the Act. 
WE WILL notify all bargaining unit employees in writ-
ing of their rights to be or remain nonmembers; and of 
the rights of nonmembers under 
Communications Work-
ers v. Beck to object to paying for union activities not 
germane to the Union™s duties 
as bargaining agent, and to 
obtain a reduction in fees for such activities. 
WE WILL, for each accounting period since April 15, 
1991, provide Richard P. Fletcher with information set-
ting forth the percentage of the reduction in dues and fees 
charged to 
Beck
 objectors, the basis for that calculation, 
and the right to cha
llenge these figures. 
WE WILL process the objections of bargaining unit 
employees whom we initially sought to obligate to pay 
dues or fees under the union-
security clause on or after 
April 15, 1991. 
WE WILL reimburse, with interest, Richard P. Fletcher 
and other nonmember bargaining unit employees who 
file objections under 
Communications Workers v. Beck
, 487 U.S. 735 (1988), with us for any dues and fees ex-
acted from them for nonrepresentational activities for 
each accounting period since April 15, 1991. 
  TEAMSTERS LOCAL 435 (MERCURY WAREHOUSE) 463 LOCAL UNION NO. 435 OF THE 
INTERNATIONAL BROTHERHOOD OF 
TEAMSTERS, AFLŒCIO 
 